Citation Nr: 1724280	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-44 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, rated 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for status post left ovarian cyst.  

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for hysterectomy.

5.  Entitlement to service connection for bladder prolapse


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to February 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The AOJ was instructed to afford the Veteran a VA examination and to obtain VA treatment and non-VA treatment records.  In April 2016, the Board remanded this appeal to the AOJ to afford the Veteran a Board hearing.  The AOJ substantially complied with the mandates of the Board remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2017, the Veteran was afforded a videoconference hearing before the Board.  A hearing transcript is of record.  The Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2016).

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  For the entire appeal period, the service-connected lumbar strain is manifested by pain; forward flexion functionally limited to no less than 70 degrees; extension functionally limited to no less than 25 degrees; combined range of motion of the thoracolumbar spine functionally limited to more than 120 degrees; and x-ray evidence of arthritis; without objective evidence of muscle spasm, guarding, abnormal mobility, abnormal gait, reversed lordosis, scoliosis, abnormal kyphosis, incapacitating episodes more than two weeks in the past 12 months, ankylosis of the entire thoracolumbar spine, or separate neurological manifestations or abnormalities to include radiculopathy. 

2.  For the entire appeal period, the Veteran's status post left ovarian cyst causes intermittent pelvic pain which does not require continuous treatment.

3.  The Veteran underwent a hysterectomy over three years after separation from active service, the hysterectomy is not related to disease or injury or other event in active service, and it is not due to or aggravated by a service-connected disability.    

4.  The bladder prolapse first manifested many years after active service, it is not related to disease or injury or other event in active service, and it is not due to or aggravated by a service-connected disability.    


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7,4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  The criteria for the assignment of a compensable disability evaluation for status post left ovarian cyst have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.116, Diagnostic Code 7615 (2015).

3.  The criteria for service connection for a hysterectomy have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

4.  The criteria for service connection for bladder prolapse have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist
      
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice letters to the Veteran in February 2008, prior to the initial adjudication of the claims, and in April 2009, June 2009, and July 2013.  VA has met its duty to notify and adjudication of the claims at this time is warranted.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  Service treatment records were obtained.  The Veteran identified private treatment records in support of her claim and the Board finds that the RO made all reasonable efforts to obtain the private records identified by the Veteran.  The Veteran was notified of the search results.  See the VA letters dated in July 2013, May 2014, July 2014, and August 2014, and the September 2014 supplemental statement of the case.  VA treatment records dated from 2008 to 2016 are associated with the file.  Social Security Administration (SSA) records are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in March 2008 and June 2014 to obtain medical evidence as to the severity of the service-connected low back disability and left ovarian cyst.  The VA examinations were conducted by medical professionals and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the Veteran has requested an independent medical examination in connection with her appeal, neither she nor her representative has identified any unusual or complex medical or factual aspect of the appeal that would warrant such an examination.  The Board finds that an independent medical examination is not warranted in this appeal.

The Veteran underwent VA examination in June 2014 to obtain medical evidence as to the nature and etiology of the hysterectomy and bladder prolapse.  The Board finds that the VA examination is adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiner provided medical opinions as to the nature and etiology of the claimed disabilities.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  Barr; supra.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 


2.  Increased Rating for Lumbar Strain

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

In Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011);

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242, Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2016). 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 40 percent rating will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

Under Diagnostic Code 5243, a 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

For historical purposes, service connection for lumbar strain was granted in September 1995 and a zero percent rating was assigned from February 2, 1995.  The Veteran filed a claim for an increased rating in January 2008.  An October 2009 rating decision assigned a 10 percent rating from January 18, 2008 under Diagnostic Code 5237.  38 C.F.R. §4.71a.  The Veteran disagreed with the disability rating assigned, and this appeal ensued. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbar strain.  The weight of the competent and credible evidence establishes that the service-connected lumbar strain is manifested by forward flexion to 70 degrees to full flexion; extension to 25 degrees to full extension; combined range of motion of the thoracolumbar spine in excess of 120 degrees; functional loss manifested by pain and painful movement; pain and tenderness to palpation; and x-ray evidence of arthritis; without objective evidence of muscle spasm, guarding, abnormal mobility, abnormal gait, reversed lordosis, scoliosis, abnormal kyphosis, incapacitating episodes more than two weeks in the past 12 months, or ankylosis of the entire thoracolumbar spine.  See the VA examination reports dated in March 2008 and June 2014, and the SSA evaluation report dated in April 2010.  

There are objective findings of forward flexion beyond 60 degrees and combined range of motion of the thoraolumbar spine in excess of 120 degrees.  Range of motion of the thoracolumbar spine was normal upon VA examination in March 2008 and upon SSA evaluation in April 2010.  There is evidence of pain on motion and functional limitation due to pain upon the March 2008 VA examination.  There is no objective evidence of muscle spasm or guarding severe enough to cause abnormal gait or abnormal spinal contour.  The back symptoms were not severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no evidence of favorable or unfavorable ankylosis of the entire thoracolumbar spine.       

The rating criteria take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, as discussed below, additional functional limitation warranting a higher rating has not been shown.

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The VA examination reports show that the range of motion of the thoracolumbar spine was not additionally limited by pain, weakness, impaired endurance, incoordination, or instability.  Muscle strength was normal and there was no atrophy.  The Veteran reported having flare-ups of back pain once every three or four months and the pain during the flare-up was moderate to severe.  The pain was alleviated by Motrin and rest.  See the June 2014 VA examination report.  The Board finds the functional loss manifested by less movement than normal and pain on movement and the functional loss manifested during flare-ups are contemplated in the 10 percent rating.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted. 

The Board finds that the service-connected thoracolumbar spine disability more nearly approximates the criteria for a 10 percent rating, and has not, for any period, more nearly approximated the criteria for a higher disability rating of 20 percent.  Thus, the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbar spine disability under the rating criteria for spine disabilities.  

A higher rating is not warranted under Diagnostic Code 5243 for the time period in question.  The evidence does not establish that the service-connected thoracolumbar spine disability was manifested by incapacitating episodes having a total duration of at least two weeks during the past 12 months.  There is no evidence of physician prescribed bed rest or incapacitation.  Thus, the Board finds that a disability evaluation in excess of 10 percent for the thoracolumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In summary, on this record, the assignment of a disability rating in excess of 10 percent for the service-connected lumbar strain is not warranted at any time during the period of the appeal under Diagnostic Codes 5235 to 5243.  The claim for a higher rating is denied.  

The Board finds that the weight of the competent and credible evidence shows that the service-connected lumbar spine disability is not manifested by a separate neurological manifestation.  The March 2008 and June 2014 VA examinations show that straight leg raise test was negative on the left and right.  The Veteran reported having radiating pain.  However, there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The peripheral nerve examination was within normal limits.  Neurological examination of the lower extremities, including motor function and sensory function was within normal limits.  The right and left lower extremity reflexes were normal.  The VA examiners did not detect radiculopathy.  The April 2010 SSA evaluation did not detect any separate neurological manifestations due to the lumbar spine disability.  Thus, a separate rating for neurologic manifestations is not warranted. 

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected lumbar spine disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected lumbar spine disability is adequate in this case.  The Veteran's primary symptoms include limitation of motion, pain, stiffness, and tenderness, all of which have been contemplated in the schedular rating that is assigned through consideration of 38 C.F.R. §§ 4.40, 4.45, and addressing the relevant case law.  The rating criteria for spine disabilities reasonably describe her disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture for the lumbar spine disability, the assigned schedular evaluations are adequate and referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that she is unemployable for substantially gainful employment on account of the lumbar spine disability although she does assert that the disabilities affect her earning capacity.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Thus, the Board finds that Rice is inapplicable.

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the lumbar strain.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a disability rating must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

3.  Increased Compensable Rating for Status Post Left Ovarian Cyst.

Under Diagnostic Code 7615, disease, injury, or adhesions of the ovary are assigned a non-compensable evaluation if the condition is manifested by symptoms that do not require continuous treatment.  A 10 percent rating is warranted when the condition is manifested by symptoms that require continuous treatment.  A 30 percent rating is warranted if the condition is manifested by symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116. 

For historical purposes, service connection for status post left ovarian cyst was granted in September 1995 and a zero percent rating was assigned from February 2, 1995.  The Veteran filed a claim for an increased rating in January 2008.  An October 2009 rating decision denied entitlement to a compensable rating.  The Veteran disagreed with the disability rating assigned, and this appeal ensued. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable disability evaluation for the service-connected status post left ovarian cyst.  The weight of the competent and credible evidence establishes that the service-connected left ovarian cyst symptoms are responsive to therapy and treatment.  Continuous treatment is not needed to control this condition.  There are no side effects to treatment.  The VA examiner indicated that there was subjective pelvic pain.  See the March 2008 VA examination report.  

A September 2010 VA pelvic ultrasound indicates that the left ovary was normal appearing with normal follicles.  There was no ovarian cyst seen.  The July 2012 VA pelvic ultrasound showed a normal left ovary.  

The June 2014 VA examination report indicates that the Veteran had pelvic pain on and off since 1992.  She reported having intermittent moderate pain in the left lower abdomen approximately every other month off and on for three days.  She reported having pain with intercourse.  The VA examiner indicated that it was possible that this pain could be due to the left ovary, which may have a cyst at times, and it was also possible that the pain could be in part from adhesions due to the several surgeries that have been done.  The VA examiner stated that either way, the pain was not severe or persistent.  The VA examiner noted that they did see a cyst on the left ovary by ultrasound on exam and this was not seen when imaging studies were done July 2012 and September 2010.  The VA examiner stated that the cyst is most likely benign and it will need to be rechecked by ultrasound again in a few months.  The VA examiner stated that the service-connected condition has not completely stabilized, and the Veteran will need to undergo additional studies to make sure the condition does not worsen.  The VA examiner stated that when the Veteran finally does go through menopause, it is likely that cysts will no longer form on the remaining left ovary, as the hormonal surge that causes many of the cysts will no longer be there.  The VA examiner noted that ovarian cysts do not always require treatment, and in premenopausal women, ovarian cysts often resolve on their own within one to two months, without treatment.  

A June 2014 VA pelvic ultrasound report indicates that a cyst on the left ovary was not seen.  The previously described cystic septated structure within the left ovary was not apparent on examination.  

Based on the above evidence, the Board finds that entitlement to a compensable evaluation is not warranted for any period on appeal.  While the Board accepts as credible the Veteran's complaints of pelvic pain, the competent medical evidence reflects that the left ovarian cyst does not require continuous treatment.  Accordingly a compensable evaluation is not warranted under Diagnostic Code 7615.  The preponderance of the evidence is against the assignment of a compensable disability evaluation for the service-connected left ovarian cyst and the claim is denied. 

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected low back disability and right lower extremity radiculopathy.  See 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).  Here the schedular rating criteria used to rate the Veteran's ovarian cyst reasonably describe and assess the Veteran's disability level and symptomatology.  The rating criteria reasonably describe her disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).

The Board has also considered whether an inferred claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that she is unemployable on account of the left ovarian cyst.  Thus, the Board finds that Rice is inapplicable.

4.  Service Connection Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2016).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

5.  Analysis: Service Connection for Hysterectomy and Bladder Prolapse

The Veteran asserts that the hysterectomy and bladder prolapse are related to active service.  At the videoconference hearing before the Board in February 2017, the Veteran stated that she was released from active duty due to a difficult pregnancy with the ovarian cysts.  She stated that they offered her an early out and she got out and shortly after delivery, they discovered that she had a uterus prolapse and a bladder prolapse and the ovarian cysts, and they discovered that the lining of all of her reproductive organs were like very thin and wouldn't stay intact.  She stated that she had multiple tack-ups, and then she ended up having a hysterectomy, had an ovary taken out, and had a bladder sling put in place to hold her bladder in place.  See Board Hearing Transcript, dated in February 2017, pages 5-6.  The Veteran indicated that in active service, she took birth control and had a Depo-Provera shot.  She asserts that she ended up having to stop because she had an allergic reaction to it and all of the issues that she currently has can be related to that back to the Depo-Provera shot.  Id.  She asserted that the hysterectomy and bladder prolapse can all be linked to the Depo-Provera shot and it was designed to thin the lining of the uterus and so the eggs do not attach to the uterus.  Id. at 7.  The Veteran stated that she got pregnant approximately a year after she discontinued the Depo-Provera, and she was pregnant for four months at discharge.  Id. at 13.  The Veteran indicated that the New England Medical Journal reports what the drug was designed to do, which is to thin the lining of the uterus so that the egg cannot attach to the uterus and there was a very large class action suit against Depo-Provera.  Id. at 13-14. 

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the hysterectomy and bladder prolapse first manifested several years after active service and are not related to injury or disease or other event in active service. 

There is no evidence of a hysterectomy or bladder prolapse in active service.  The July 1992 enlistment examination report indicates that examination of the genitourinary system was normal.  Pelvic examination was normal.  The Veteran denied being treated for a female disorder or having frequent or painful urination.  She reported having a miscarriage in 1991.  

Service treatment records show that in September 1992, acute pelvic inflammatory disease was diagnosed.  In October 1992, the Veteran reported having pelvic pain for six weeks.  It was noted that she was status post 2 courses of antibiotics for sexually transmitted disease.  The Veteran underwent a pelvic ultrasound in November 1992; the ultrasound revealed that the uterus was normal in size and shape.  No significant abnormality was seen.  Service treatment records note that the Veteran was given Depo Provera in October 1993 to April 1994 and was prescribed Lo/Ovral in May 1994.  A May 1994 service treatment record indicates that the Veteran reported having an adverse reaction to the Depo Provara and she was given an exercise profile for two weeks (exercise as tolerated).  A December 1994 pregnancy test was positive; the pregnancy was at 6 weeks.  A January 1995 pelvic ultrasound indicates that the Veteran had a viable intrauterine pregnancy at 7 weeks and 3 days.  There was a prominent left adnexal cyst.  Images of the bladder were grossly normal.  There is no evidence of symptoms or diagnoses of a bladder prolapse in active service.  Service treatment records do not document that the Veteran had a hysterectomy in active service.  A left ovarian cyst was detected in active service and service connection is currently in effect for status post left ovarian cyst, currently rated at zero percent.  The Veteran separated from active service in February 1995.  A June 1995 VA examination report indicates that the Veteran was seven months pregnant. 

There is no competent and credible evidence to establish a nexus between the hysterectomy and bladder prolapse and any documented event or incident of service including the use of Depo Provera.  There is no competent and credible medical evidence that links the claimed disorders to active service.  

VA obtained a medical opinion in June 2014 as to the causes of the bladder prolapse and hysterectomy.  The June 2014 VA examiner opined that the Veteran's hysterectomy and bladder prolapse are not related to active service.  The VA examiner reviewed the service treatment records and the pre-service October 1991 pelvic ultrasound report in addition to the post-service medical records in connection with the examination and medical opinion.  In the VA examination report, the VA examiner set forth a very detailed chronological record of medical care.  The VA examiner noted that the Veteran was seen while in service for abdominal pain/ pelvic pain and ultrasounds done in November 1992 and November 1994 were normal.  It was noted that the Veteran was pregnant at the time she was discharged from the service in February 1995 and an ultrasound in January 1995 showed the pregnancy and a cyst in the left ovary which was felt to be a corpus luteum cyst which is expected and is normal early in a pregnancy. 

The Veteran reported having pelvic pain off and on since 1992.  She stated that she was given Depo Provera shots in 1993 and 1994 while in service and she was on it for nine months when it was stopped due to side effects including headaches, depression, loss of sex drive, anxiety, weight gain, fatigue, and insomnia.  The Veteran stated that she still has all of those symptoms now.  She had a child in 1995, just after leaving the service.  The Veteran reported that the pregnancy was complicated by needing to have frequent ultrasounds during the pregnancy to follow the cyst and to monitor the amount of amniotic fluid.  The baby was delivered at the Air Force Academy Hospital. 

The Veteran reported that the urine incontinence started in approximately 1996; it got worse in 1997 and she started developing frequent yeast infections.  The Veteran reported having painful intercourse since 1992 and it got worse.  She reported that in 1998 the urine symptoms got worse and led to minor surgery in July 1998.  The urine symptoms were better for just 1 to 2 months and she underwent another surgery in December 1998, and this helped the urine frequency and incontinence for several years.  The Veteran reported that the painful sex as well as lack of sex drive persisted after the surgery until approximately 2001 when a new medication for depression was found and worked better for her; the VA examiner noted that in 2006, Zoloft was started and has helped quite a lot for depression.  The Veteran indicated that the urine incontinence got worse again in 2007 and she had surgery in 2009; a sling was placed and this helped symptoms for about one year, then the incontinence returned.  She reported having some urine leakage with cough and sneezing and random urine leakage.   

The VA examiner stated that the Veteran has had surgery for vaginal vault prolapse, cystocele, rectocele, and enterocele three times.  The VA examiner indicated that in July 1998, the Veteran underwent a laparoscopy, right ovarian cystotomy, and anterior colporrhaphy due to diagnoses of urinary stress incontinence, pelvic pain secondary to ovarian cyst, cystocele, uterine descensus (to just short of the vaginal opening), rectocele, and enterocele.  In December 1998, the Veteran underwent a laparoscopically assisted vaginal hysterectomy, right salpingo-oophorectomy, and an anterior and posterior colporrhaphy and enterocele repair for symptomatic pelvic relaxation with a large cystocele, rectocele, enterocele, and a cervix that prolapsed to the vaginal opening with traction/bearing down.  In April 2009, the Veteran underwent a cystoscopy, right ureteral stent placement, abdominal sacral colpoplexy, closure of enterocele, and obturator sling for diagnoses of stress urine incontinence, vaginal vault prolapse, enterocele, voiding dysfunction, and morbid obesity.  The VA examiner noted that the Veteran had cysts of the ovaries; she had ovarian cysts as far back as 1995, she has recently had cysts just of the left ovary, and had the right ovary removed in 1998.  The VA examiner stated that the Veteran did not have any surgical complications of pregnancy or other complications resulting from obstetrical or gynecologic conditions or procedures.  

The VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's urine incontinence was due to the lumbar spine disability or was incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner indicated that the service medical records, private medical records, military service, and VA medical records were considered in arriving at the conclusion.  After a review of medical records, taking a history, performing a physical examination and a review of the medical literature, the VA examiner concluded that the Veteran's urine incontinence was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and it was at least as likely as not permanently aggravated or a result of morbid obesity, past pregnancy/childbirth, past gynecological interventions, excess caffeine/tea intake, and possible inherited tendency for impaired connective tissue repair (pelvic floor disorder).   

The VA examiner opined that the urine incontinence was not caused by and/or worsened by an already service connected disability, and the natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The VA examiner stated that the Veteran's stress urine incontinence was in no way linked to the lumbar spine pain and degenerative joint disease.  The VA examiner noted that stress urine incontinence involves the genital and urinary systems, and there is no interaction with the skeletal system.  

The VA examiner indicated that the Veteran likely has both stress urine incontinence and urge incontinence, and when gynecological/urinary surgery is done, sometimes the urgency can worsen.  The VA examiner also noted that pregnancy and childbirth can do damage to pelvic tissues and contribute to incontinence, and caffeine intake and tea intake contribute to urine frequency, mild diuresis/polyuria, and bladder irritation.  The VA examiner discussed the prevalence of urinary incontinence in the United States and worldwide in detail in the VA examination report.  The VA examiner also discussed management options for stress urinary incontinence including midurethral slings and the cure rates for this procedure.  The VA examiner noted that urinary urgency and urinary urge symptoms develop in approximately 6 percent of women following transobturator midurethral sling placement.  The VA examiner also discussed pelvic floor disorders (PFD's) including pelvic organ prolapse, urinary incontinence, and fecal incontinence and the prevalence of such disorders.  The VA examiner noted that an area of intense investigation is the effect of pregnancy and childbirth on a woman's risk of developing PFD's and whether this risk can be reduced by modifications to obstetric care.  The VA examiner further noted that data suggest that pregnancy and delivery contribute to pelvic floor injury due to compression, stretching, or tearing of nerve, muscle, and connective tissue.  The VA examiner also discussed impaired connective tissue remodeling during pregnancy and noted that defects in biochemical processes during pregnancy and after delivery have been postulated as a possible mechanism for development of PFD's.  The VA examiner also indicated that genetic defects in connective tissue metabolism have been hypothesized as a mechanism for susceptibility to prolapse.  The VA examiner noted that a causal role of pregnancy and childbirth is supported by the finding that PFD's are more prevalent among women who have delivered at least one child.  The rate of PFDs increases with increasing parity.  Among parous women, it has been estimated that 50 percent of incontinence and 75 percent of prolapse can be attributed to pregnancy and childbirth.  Other strong risk factors for PFD's include age and race (not modifiable) and obesity and smoking (modifiable).  Obesity and smoking have been repeatedly identified as risk factors for prevalence and/or severity of PDF's and represent prevention opportunities.  See the June 2014 VA examination report for a detailed discussion of the causes of urine incontinence (including past pregnancy/childbirth, past gynecological interventions, obesity, excess caffeine/tea intake, impaired connective tissue repair, and PFD's).

The VA examiner opined that the Veteran's hysterectomy was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner indicated that she considered service medical records, private medical records, military service, and VA medical records in arriving at the conclusion.  After a review of medical records, taking a history, performing a physical examination and a review of the medical literature, the VA examiner concluded that the hysterectomy is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and is at least as likely as not permanently aggravated or a result of cystocele, uterine prolapse, rectocele, and pelvic floor dysfunction.  The VA examiner opined that it was not caused by and/or worsened by a service-connected disability.  The VA examiner stated that the natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service and the Veteran's hysterectomy was not done due to problems with the left ovary.  The VA examiner indicated that the left ovary was the only tissue that was left in place after the surgery.  The VA examiner stated that the Veteran's hysterectomy in 1998 was done due to a large, symptomatic cystocele (part of the bladder poking into the vagina), as well as prolapse of the uterus (the uterus drooping down into the vagina), and rectocele/enterocele (the intestine poking into the vagina).  These conditions did not occur due to or during military service.  The VA examiner noted that these conditions were not seen in the ultrasound in January 1995, right before the Veteran left the service.  The VA examiner noted that other in-service pelvic ultrasounds in November 1992 and November 1994 did not show cystocele or other prolapse.  The VA examiner indicated that these conditions were found in 1998, several years after leaving military service.  The VA examiner also indicated that morbid obesity, pregnancy/childbirth, and pelvic floor disorder/dysfunction can lead to the organ prolapse, and the subsequent surgery, including the hysterectomy.  The VA examiner noted the causes of urine incontinence, as discussed in detail in the VA examination report, and stated that those factors do not include military service in general, nor this Veteran's particular military history.  

The VA examiner noted that the Veteran claims that the Depo Provera that was given to her for birth control for 9 months while in the service contributed to tissue breakdown and organ prolapse.  The VA examiner noted that there are many possible side effects from this medication, but even for the most pertinent organ systems in the list, the Veteran's claimed side effect is not seen and this includes the rarely seen side effects in the last section that are seen in less than 1 percent of patients.  The VA examiner listed the specific Adverse Reactions and Significant Adverse effects as reported with any dosage form for Depo Provara.  See the VA examination report for the specific side effects.  The VA examiner cited to Medroxyprogesterone acetate: Drug information Brand Names: U.S. Depo-Provera.

The Board finds the June 2014 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorders, and examined the Veteran, before rendering the medical opinions.  The VA examiner cited to the facts and medical research that support the opinion .  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  These standards were met in this case.  As such, the Board finds the VA medical opinion to have great probative weight. 

The Veteran herself has related the hysterectomy and bladder prolapse to the Depo Provara that she took in active service.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465   (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and cause of a bladder prolapse and hysterectomy falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise.  Therefore, the Board finds that the Veteran's lay statements cannot be accepted as competent evidence sufficient to establish service connection for bladder prolapse and hysterectomy.  The Veteran did not submit any medical evidence to support her contentions.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the bladder prolapse and hysterectomy are related to active service or are caused or aggravated by a service-connected disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for bladder prolapse and hysterectomy on a direct and secondary basis is denied.   


ORDER

Entitlement to a disability rating in excess of 10 percent for lumbar strain is denied.   

Entitlement to a compensable disability rating for left ovarian cyst is denied.   

Entitlement to service connection for bladder prolapse is denied.   

Entitlement to service connection for a hysterectomy is denied.   


REMAND

The Veteran asserts that she is entitled to service connection for a psychiatric disorder and she has had symptoms of depression and anxiety since active service.  The Veteran asserts that severe depression was diagnosed within one year of service separation.  See the Board Hearing Transcript, dated in February 2017, pages 3-4.  Service treatment records associated with the file do not show a diagnosis of a psychiatric disorder.  However, a February 1993 service treatment record notes that the Veteran had an appointment with "psych" for stress related symptoms.  

A January 2010 SSA psychiatric examination report indicates that the Veteran reported having a nervous breakdown in active service.  The diagnoses were pain disorder, bipolar disorder, and anxiety disorder.  A December 2010 VA mental health treatment record indicates that the Veteran reported having depression and anxiety since military service.  A July 2013 VA mental health treatment record shows a diagnosis of depression.  VA treatment records indicate that the Veteran was hospitalized for homicidal ideation in January 2017 and February 2017.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 C.F.R. § 3.310 (2016).  Thus, the Board finds that a medical opinion and examination are necessary to determine whether the Veteran has a psychiatric disorder that is related to active service or is caused or aggravated by a service-connected disability.

The AOJ should conduct a search for the in-service mental health treatment records including any inpatient or clinical records for the time period of February 1993 to February 1995.  It is not clear if VA searched for these treatment and/or clinical records.  38 U.S.C.A. § 5103A (b)(1)-(3).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and/or any other service agency or records repository deemed appropriate and request a search for the in-service mental health treatment records including any inpatient or clinical records for the time period of February 1993 to February 1995.  

2.  Schedule the Veteran for a VA psychiatric examination.  After examining the Veteran and reviewing the entire record, the VA examiner should determine whether the Veteran has an Axis I psychiatric disorder.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder: 

a) either began during or was otherwise caused by the Veteran's military service;

b) was caused by a service-connected disability; and/or

c) was aggravated by a service-connected disability (meaning that the underlying psychiatric disability was made permanently worse by a service-connected disability, and such worsening was beyond the natural progression of the condition).  If the examiner determines that the Veteran had a psychiatric disorder that was aggravated by a service connected disability, a baseline level of the psychiatric disorder prior to the aggravation should be identified. 

A complete rationale should be provided for any opinion expressed (meaning tell us why you reached your conclusion(s)). 

3.  Readjudicate the issue remaining on appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


